 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 4314 
 
AN ACT 
To permit continued financing of Government operations. 
 
 
1.CONTINUED FINANCING OF GOVERNMENT OPERATIONSSubsection (b) of section 3101 of title 31, United States Code, is amended by striking the dollar amount contained therein and inserting $12,394,000,000,000. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
